Citation Nr: 1603039	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include secondary conditions of hypertension and renal failure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A review of the record reflects that a July 2015 request for substitution has been received, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the AOJ must decide all requests for substitution in the first instance, the request is referred to the AOJ for appropriate action.  38 C.F.R. § 1010(e) (2015).


FINDING OF FACT

The Veteran died in June 2015, before a decision by the Board was promulgated on appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for diabetes mellitus, type II, to include secondary conditions of hypertension and renal failure.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010.



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Board received notice that the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015).

As noted above, a request for substitution has already been filed in this case and referred for adjudication.  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. 
§ 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal for entitlement to service connection for diabetes mellitus, type II, to include secondary conditions of hypertension and renal failure, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


